Citation Nr: 1402846	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cognitive or acquired psychiatric disorder, characterized as a nervous disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to August 1968.
	
This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2012, this matter was Remanded for further development.


FINDING OF FACT

A chronic psychiatric disorder was not shown in service, a psychosis has not been diagnosed, and the preponderance of the evidence fails to establish that Veteran's current psychiatric disorder (variously diagnosed as anxiety and depressive disorder) is etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated during active military service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 , 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via letter dated in January 2007 of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  In addition, pursuant to the Board's March 2012 Remand, a March 2012 VA Disability Benefits Questionnaire initial posttraumatic stress disorder (PTSD) examination was conducted and an opinion was obtained.  

The Board acknowledges that in an August 2012 statement the Veteran challenged the accuracy of the findings made and the conclusions reached by the examiner in that report, including the relationship between his psychiatric disorder and the significant loss of loved ones and the examiner's opinion that chemical exposure is not a known cause of depression, alcohol abuse, or nicotine dependence.  However, a review of this report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  The VA examiner's opinion involved a thorough review of the claims file, including the service treatment records and extensive post-service treatment records, and an opinion that was supported by sufficient rationale.  A review of this report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears to be complete and adequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, and his representative, on his behalf.

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at anytime during the pendency of the appeal, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that his current psychiatric disability had its onset in service or is otherwise etiologically related thereto.  Specifically, he contends that he was exposed to toxic chemicals such as bleach and dry cleaning solvents while serving on board a U.S. Navy ship and that such exposure has led to his current psychiatric symptoms such as impaired memory and memory problems.

There is evidence of a current psychiatric disability in this case.  When the Veteran underwent medical examination in connection with his claim in March 2012, the examiner diagnosed depressive disorder, not otherwise specified (NOS).  Thus, as the evidentiary record clearly shows a current psychiatric disability, the Board will now consider in-service incurrence.

The Veteran's service treatment records (STRs) do not reflect any complaints or findings of any psychiatric disorder.  The March 1965 enlistment and August 1968 RAD (release from active duty) examinations reflect normal clinical psychiatric evaluations.  A January 1968 clinical note indicates that the Veteran worked with toxic cleaning fluid, but liver function was noted to be within normal limits and no psychiatric symptoms were noted.

It is a matter of historical fact that, during the time of the Veteran's active duty service, the U.S. Navy used toxic cleaning agents such as carbon tetrachloride and other related compounds for a wide variety of shipboard uses.  While it is unknown what specific cleaning agents the Veteran used, it is clear that exposure was a concern in this case, as he underwent liver function testing specifically because of such exposure.  Therefore, the Board can concede that the dry cleaning chemicals that the Veteran was exposed to were likely of a toxic variety.

Post-service, VA treatment records include a May 2003 psychiatry initial assessment report which shows that the Veteran described two in-service incidents involving exposure to toxic chemicals during a bleach fire and a chemical spill.  VA social worker diagnosed depressive disorder, NOS, and opined that the Veteran's report of chemical exposure in service in the Navy "could be contributory to his current problems," especially given his reports of hallucinations secondary to such exposure.

In June 2004, a VA clinical psychologist diagnosed "[p]ossible neurological symptoms related to chemical exposure." 

In a May 2005 neuropsychology consult report, a VA neuropsychologist indicated that the Veteran described experiencing hallucinogenic episodes after exposure to such chemicals, as well as some anterograde amnesia.

In December 2006, the Veteran submitted internet articles regarding the effects of exposure from toxic chemical exposure and dry cleaning solvents which include psychiatric symptoms.

Pursuant to the Board's Remand, the Veteran underwent a VA examination in March 2102 at which time the examiner diagnosed depressive disorder NOS and nicotine dependence, noting that alcohol abuse and nicotine dependence are substance-related disorders.  The examiner noted additional diagnoses of cognitive disorder, NOS, nicotine dependence and alcohol abuse.  In the history portion of the report, the examiner noted that the Veteran lost both parents as a child and the Veteran stated that, "I was held back when my mother died."  The examiner noted that there was no in-service history of mental health treatment.  

After reviewing the claims file and electronic medical charts and conducting a diagnostic psychiatric examination, the examiner opined that the Veteran's depressive disorder, NOS; alcohol abuse and nicotine dependence are not caused and/or related to "chemical exposure" during service, did not have its onset in service or within one year of service discharge, or was otherwise etiologically related to his active service.  The rationale was that "chemical exposure" is not a known cause of depression, alcohol abuse, or nicotine dependence.  However, the psychiatrist also noted that the Veteran suffered the significant loss of mother at age nine after which he was held back one year.  The psychiatrist opined "this is indicative of social/occupational impairment and a very strong indicator that mental health issues of depression started before service and around the time of his mother's death."

Reference is made to the March 2012 VA examiner's suggestion that the Veteran had mental health issues prior to his service.  However, as previously noted, the psychiatric evaluation at entrance examination was normal and there was no evidence of in-service treatment, diagnosis, or complaint of a psychiatric disorder.  The VA examiner's medical opinion which suggests that a psychiatric disorder pre-existed service is not deemed to be clear and unmistakable evidence to rebut the presumption of sound psychiatric condition at the time of entry into service.  See 38 C.F.R. § 3.304(b).  The presumption of soundness prevails and the case proceeds as one for direct service connection.

Next, the Board acknowledges that there is conflicting evidence in this case, but, upon review of that evidence, finds that the March 2012 VA examiner's opinion is the most probative and persuasive as it is based upon a complete review of the Veteran's claims file, a current examination of the Veteran, and supported by detailed rationale.  In rendering her opinion, the VA examiner considered the Veteran's belief that he had a psychiatric disorder related to chemical exposure during service.  Additionally, the VA examiner's opinion reflects access to the findings from the Veteran's treating physicians and social worker as well as lay statements of record.  Because the VA examiner reviewed the claims file she was able to fully address the salient question as to whether there was any etiologically relationship between the Veteran's psychiatric disorder and his service, including chemical exposure therein.

With regard to the VA opinions offered in support of the Veteran's claim, the Board finds that May 2003 opinion of the VA social worker that the Veteran's report of chemical exposure in service in the Navy "could be contributory to his current problems" and the June 2004 diagnosis of the VA clinical psychologist of "[p]ossible neurological symptoms related to chemical exposure" are less probative and persuasive than the other evidence of record as they use vague language, i.e. "could" and "possibly."  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

The May 2005 neuropsychology consult report that notes the Veteran's description of experiencing hallucinogenic episodes and anterograde amnesia after exposure to such chemicals has also been considered.  However, the examiner only referenced the Veteran's reported history.  No opinion was given that linked the Veteran's current psychiatric problems to his in-service exposure to chemicals.  

The Board is cognizant that the VA physicians and social worker have clearly evaluated the Veteran over the years and thus should be well aware of his condition and the medical treatment for it.  However, their opinions are fairly cursory in that they failed to explain what evidence in the Veteran's treatment records supported their conclusions, and did not reference any clinical data or other evidence as rationale for their opinions. See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The opinions are further weakened as there is no indication that they reviewed any other relevant evidence in the claims file in formulating their opinion.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, the opinions of the VA physicians and social worker are, based in part, on an incomplete review of the medical evidence.  The March 2012 VA examiner, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, and benefits from the examiner's expertise.  This fact is particularly important, in the Board's judgment, as the 2012 VA examiner's references and specificity make for a more persuasive rationale.

Therefore, after weighing all the evidence, the Board finds greater probative value in the March 2012 VA examiner's opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The VA medical opinions from the treating physicians and social worker, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

Finally, the Board has considered the internet articles in support of the Veteran's claim which suggest an etiological relationship between chemical exposure and psychiatric disorders.  These articles, however, do not in any way relate the Veteran's variously diagnosed psychiatric disorders to his service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed psychiatric disorders.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  These documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim.

The Board finds that the claim must be denied.  The Veteran was not shown to have any psychiatric disorder during service or any psychoses within one year of his discharge from service.  The earliest post-service medical evidence of any relevant findings is around 2003, which is almost 35 years post-service.  Moreover, there is no competent medical opinion of record which relates the Veteran's psychiatric disorder to his service.

The Board further finds that the Veteran's statements that he has had psychiatric symptomatology since active service are inconsistent with the other evidence of record.   There is no evidence that the Veteran was treated for any psychiatric disorder while on active service.  The Veteran also specifically denied any mental health symptoms at the time of his August 1968 separation examination.  Had he suffered from psychiatric symptomatology at that time, it would be reasonable to believe that he would have claimed such at time. 

The Veteran's credibility is further compromised by the lack of reference to psychiatric symptomatology at separation in 1968.  It is also noteworthy that the Veteran has stated that his psychiatric symptomatology began in January 1968, the January 1968 clinical note indicates that while he was exposed to chemicals, his liver was normal, and is silent for complaints of any associated psychiatric symptoms.  Reporting psychiatric symptomatology at that time would have would have been in his best interest if such had really occurred.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Service connection based on the theory of direct onset (38 C.F.R. § 3.303(a)) is therefore not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that mental status examinations and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression and impaired memory, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cognitive or acquired psychiatric disorder, characterized as a nervous disorder and depression, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


